          Case 1:20-cv-08799-AKH Document 18 Filed 03/04/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                §
                                                §        CASE NO.: 20-CV-08799
                                                §
        Pulse Creation, Inc.                    §       The Court is not aware of a motion or order of abatement,
                                                §       and thus denies the motion. However, upon suggestion of
                Plaintiff,                      §       settlement, the case is dismissed, subject to restoration
                                                §       until the earlier of (i) June 15, 2021, (ii) the parties file a
                                                        stipulation of dismissal with prejudice, (iii) the parties
                vs.                             §
                                                        move to enter the Agreed Judgment as set forth in the
                                                §
                                                        Settlement Agreement, or (iv) further order of the Court.
        Hana Financial, Inc., et al.,           §
                                                §       So ordered,
                Defendants.                     §       /s/ Hon. Alvin K. Hellerstein
                                                §       Mar. 4, 2021
                                                §
                       AGREED MOTION FOR ABATEMENT
                 PENDING FUNDING OF A SETTLEMENT AGREEMENT

        Plaintiff, Pulse Creation, Inc. (“Plaintiff” or “Pulse”) and Defendant, Hana Financial, Inc.,

(“Defendant” or “Hana”) file this Agreed Motion for Abatement Pending Funding of a duly agreed

and executed Settlement Agreement.

                                                Motion

        Plaintiff and Defendant have entered into a settlement agreement to fully and finally

resolve the claims and causes of action in this case (“Settlement Agreement”). The Settlement

Agreement includes a set payment schedule, with the final payment due on or before May 31,

2021. Under the Settlement Agreement, Pulse has the right to file an agreed judgment in the event

the payments are not made, or checks do not clear, in accordance with the Settlement Agreement.

To provide time for Hana to make the agreed payments, for the purposes of judicial efficiency,

and for the Parties to avoid incurring unnecessary expense, the Parties jointly respectfully request

the Court to abate this case until the earlier of: (i) June 15, 2021; (ii) the parties file a stipulation

of dismissal with prejudice; (iii) the parties move to enter the Agreed Judgment as set forth in the



                                                    1
           Case 1:20-cv-08799-AKH Document 18 Filed 03/04/21 Page 2 of 4




Settlement Agreement; or (iv) further order of this Court.

                                               Prayer

         Plaintiff and Defendant, together, request that the Court abate this until the earlier of (i)

June 15, 2021, (ii) the parties file a stipulation of dismissal with prejudice, (iii) the parties move

to enter the Agreed Judgment as set forth in the Settlement Agreement, or (iv) further order of this

Court.

Dated: February 28, 2021                       Respectfully submitted,

                                               KAKAR, P.C.

                                               By: /s/ Sumeer Kakar
                                               Sumeer Kakar, Esq.
                                               No. SK0913
                                               sk@kakarlaw.net
                                               525 Seventh Avenue
                                               Suite 1810
                                               New York, NY 10018
                                               212-704-2014
                                               F: 646-513-3353

                                               ATTORNEYS PULSE CREATIONS, INC.

                                               and

                                               THE BASIL LAW GROUP P.C.

                                               By:    /S/ Robert J. Basil
                                               Robert Basil, Esq.
                                               Robertjbasil@rjbasil.com
                                               32 East 31st Street, 9th Floor
                                               New York, NY 10016
                                               917-994-9973
                                               F: 831-536-1075

                                               ATTORNEYS FOR HANA FINANCIAL, INC.




                                                   2
        Case
         Case1:20-cv-08799-AKH
              1:20-cv-08799-AKH Document
                                 Document17-1
                                          18 Filed
                                              Filed03/04/21
                                                    03/02/21 Page
                                                              Page31ofof42




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

                                               §
                                               §       CASE NO.: 20-CV-08799
                                               §
       Pulse Creation, Inc.                    §       ECF CASE
                                               §
               Plaintiff,                      §
                                               §
               vs.                             §
                                               §
       Hana Financial, Inc., et al.,           §
                                               §       JURY TRIAL DEMANDED
               Defendants.                     §
                                               §
                                               §
                                    ORDER ABATING CASE

       Came on for consideration this day the Joint Motion for Abatement Pending Funding of

Settlement Agreement agreed to and entered into by Plaintiff, Pulse Creation, Inc. and Defendant,

Hana Financial, Inc. Noting that the parties have entered a duly executed Settlement Agreement,

the Court finds good cause to grant the relief requested.

       It is, therefore, ORDERED that this case is abated until the earlier of (i) June 15, 2021, (ii)

the parties file a stipulation of dismissal with prejudice, (iii) the parties move to enter the Agreed

Judgment as set forth in the Settlement Agreement, or (iv) further order of this Court.


                SIGNED ______________________, 2021.




                                                       ALVIN K. HELLERSTEIN
                                                       UNITED STATES JUDGE




                                                   1
           Case
            Case1:20-cv-08799-AKH
                 1:20-cv-08799-AKH Document
                                    Document17-1
                                             18 Filed
                                                 Filed03/04/21
                                                       03/02/21 Page
                                                                 Page42ofof42



KAKAR, P.C.

By: _________________________________________
     Sumeer Kakar, Esq.
     No. SK0913
     sk@kakarlaw.net
     525 Seventh Avenue
     Suite 1810
     New York, NY 10018
     212-704-2014
     F: 646-513-3353

       ATTORNEYS PULSE CREATIONS, INC.
and

THE BASIL LAW GROUP P.C.




By:
      Robert Basil, Esq.
      Robertjbasil@rjbasil.com
      32 East 31st Street, 9th Floor
      New York, NY 10016
      917-994-9973
      F: 831-536-1075

      ATTORNEYS FOR HANA FINANCIAL, INC.




                                           2
